Smith, Judge.
Appellant was convicted of the offense of burglary. After the appeal on the burglary conviction to this court was filed, appellant’s counsel filed a request for permission to withdraw from the case. In Bethay v. State, 237 Ga. 625 (229 SE2d 406), it was held that appointed counsel may withdraw from a case on appeal to this court if he complies with the rules set forth in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). We find that all of the requirements of Anders have been met.
As required by Bethay, supra, we have fully examined the record and transcript to determine if the appeal is, in fact, frivolous. We find that it is. Accordingly, counsel is granted permission to *387withdraw and the appeal is dismissed.
Decided April 21, 1980.
A. Frank Grimsley, for appellant.
Gary C. Christy, District Attorney, for appellee.

Appeal dismissed.


McMurray, P. J., and Banke, J., concur.